Title: To George Washington from Samuel Hanson, 4 June 1788
From: Hanson, Samuel (of Samuel)
To: Washington, George



Sir
Alexandria, 4th June, 1788

To whom but the powerful and the benevolent should the unfortunate apply?
The partiality of my Friends has suggested the expediency of soliciting your influence in procuring for me an appointment under the new Government. I mention that the idea originated entirely with them, in order to acquit myself, as far as I can, of the blame of preferring a Suit which may, perhaps, be considered as premature, if not improper—They possibly hoped that the Consideration of my misfortunes, might, in your opinion, confer a kind of merit upon one who cannot justly boast of any other. What those misfortunes are I beg leave to relate. You may probably have heard of the depredations committed on my Father’s fortune by the severe operation of the Tender-Law, which deprived him of ⅞ths of his debts. This event necessarily occasioned him to lessen the provision he intended for me. To recover what in this manner I had lost, I was induced to become one of those numerous adventurers, who, on the establishment

of peace, were seized with a rage for mercantile engagements. What was the issue of my attempt you have, probably, understood. My ill Success Sir, was not owing, as I conceive, to inattention, Mismanagement, or extravagance, but to causes which no human prudence could controul.
Thus, Sir, I find myself, with a large family, reduced, from flattering prospects, to a situation the most uncomfortable. Upon this ground, chiefly, I must rest my pretensions to your favour. In misfortunes I may, I conceive, claim a melancholoy pre-eminence.
I know it is usual with Suitors to employ the advocation of others. But I also know that these commendations are generally obtained either through the solicitous importunity of the Candidate, or the partiality of his Friends. It cannot, therefore, be the effect of conceit in me to believe that I could procure the advocation of Gentlemen of great respectability both in this, and my native, State. But, not to mention the irksomeness of this business to one unhackneyed, as I am, in the ways of Solicitation, I wish to owe to your own goodness any Service you may render me. Indeed, abstracted from that wish, I do not perceive how I can be benefited by the representations of my Friends. I was, and am still, Sir, in hopes that, if during my residence for the last 4 Years in your own neighbourhood, there has been no impeachment of my Character or integrity, you will generously conclude that none can be exhibited of an earlier date.
Thus, Sir, I do not hope for success through the partial recommendation of my Friends, or the efficacy of illustrious advocation. It is in the form of a poor but honest man, that I prefer my Suit. In this character I am not ashamed to solicit you. Sir, let me not be the first who, in this character, ever solicited you in vain.
It has, doubtless, occurred to you that, the new government not being yet established, my application is premature. I take it for granted, Sir, that the proposed Government, or some other efficient one, must be adopted; and the reason of my early application is that, if it should meet your approbation, I may have as much time as possible for qualifying myself for any office of which you may think me capable. This it will be my earnest desire to do, in order by a faithful execution of my duty, to justify your friendly Patronage.

I must beg, Sir, that if, in pursuing this Subject, I have been imperceptibly carried beyond the true line of Decorum, you will ascribe it, not to any deficiency of respect, but to the anxious, yet natural, feelings of a Husband and a Father. With every sentiment of the most exalted respect, I have the honour to remain, Sir, Your most obedient and most humble Servant

S. Hanson of Saml


 P.S. I have the pleasure to inform you, for your satisfaction, that the behaviour of the boys ⟨is une⟩xceptionable.

